Opinion by
Orlady, J.,
The plaintiff brought suit to recover certain moneys alleged to be in the possession of the defendant, which it, as a quasi municipal corporation had received improperly, and which it was alleged should have been received by the *599defendant school district. The defendant demurred to the plaintiff’s statement of claim, and after argument the demurrer was sustained by the court.
In the opinion filed by the learned trial judge, the matter is so fully disposed of, that it is not necessary to review the facts further.
The plaintiff has shown no title at all to this money, and the assumption that there is in the treasury of the defendant a certain sum of money in excess of the amount it was authorized by law to collect as taxes is not material to this issue, unless there is an added step taken, and it is shown that such money is in fact, or by implication of law, the money of the plaintiff. Proof of this was not furnished.
The assignment of error is not sustained and the judgment is affirmed.